 

Exhibit 10.50

 

THIRD AMENDMENT TO THE
CREDIT AGREEMENT

THIS THIRD AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”) is made and
entered into effective as of January 30, 2013, by and between WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”), and US ECOLOGY, INC., a Delaware corporation
(“Borrower”).

RECITALS

A.                  Borrower and Bank entered into a Credit Agreement, dated as
of October 29, 2010 (as amended, modified, or supplemented from time to time,
the “Credit Agreement”).

B.                  Borrower and Bank want to amend the Credit Agreement to
extend the Revolving Maturity Date and increase the Reducing Revolving
Commitment Amount.

C.                  Bank is willing to amend the Credit Agreement upon the terms
and conditions of this Amendment.

AMENDMENT

NOW, THEREFORE, the parties agree as follows.

1.DEFINITIONS.

Except as specifically defined otherwise in this Amendment, all of the terms
herein shall have the same meaning as contained in the Credit Agreement.

2.AMENDMENTS.

A.Amendment to Article 1 – Definitions and Accounting Terms.

(i)The definition of the term “Revolving Maturity Date” is amended to extend the
date, and the definition shall provide in its entirety as follows:

“Revolving Maturity Date” means November 1, 2015, or such other date as Bank and
Borrower may agree upon in writing from time to time.

(ii)The definition of the term “Reducing Revolving Commitment Amount” is amended
to increase the amount back to its original amount, and the definition shall
provide in its entirety as follows:

“Reducing Revolving Commitment Amount” means Seventy-five Million and 00/100
Dollars ($75,000,000.00) through March 30, 2013, then reduced by Two Million
Seven Hundred Eighty Thousand Dollars ($2,780,000.00) on the last day of each
June, September, December, and March beginning March 31, 2013, continuing
through the Reducing Revolving Maturity Date.

3.CONDITIONS PRECEDENT.

As conditions precedent to Bank’s obligation to extend the financial
accommodations provided for in this Amendment, Borrower shall execute and
deliver, or cause to be executed and delivered, to Bank, in form and substance
satisfactory to Bank and its counsel, the following:

 



1

 

 

A.Evidence of all Corporate Action by Borrower.

 

Certified copies of all corporate action taken by Borrower authorizing its
execution and delivery of this Amendment and each other document to be delivered
pursuant to this Amendment and its performance of its agreements thereunder.

 

B.Certificates of Incumbency.

 

A current certificate of incumbency for Borrower and each Guarantor.

 

C.Certificates of Existence.

 

Certificates of good standing or existence that Bank may require showing that
Borrower is in good standing under the laws of the state of its incorporation.

 

D.Public Record Searches.

 

Uniform Commercial Code financing statement searches, federal and state income
tax lien searches, judgment or litigation searches, or other similar searches
that Bank may require and in such form as Bank may require.

 

E.Payment of Loan Amendment Fees.

 

Payment of the Loan Amendment Fees as required by Section 4 of this Amendment.

 

F.Additional Documentation.

 

Such other approvals, opinions, or documents as Bank may reasonably request.

 

4.LOAN AMENDMENT FEES.

 

Upon the execution of this Amendment, Borrower shall pay Bank a loan amendment
fee of Forty Thousand and 00/100 Dollars ($40,000.00) for the Revolving Loans
and a loan amendment fee of Thirty-eight Thousand Nine Hundred Twenty and 00/100
Dollars ($38,920.00) for the Reducing Revolving Loans. The fees shall represent
an unconditional payment to Bank in consideration of Bank’s agreement to extend
financial accommodations to Borrower pursuant to this Amendment.

 

5.REAFFIRMATION OF LOAN DOCUMENTS.

 

Borrower acknowledges and reaffirms all existing security agreements, financing
statements, and any other documents executed in connection with the Credit
Agreement. Borrower further acknowledges and agrees that the Obligations shall
be secured by all collateral to be granted by Borrower to secure a proposed term
loan from Bank to Borrower.

 



2

 

 

6.BORROWER’S COVENANTS, REPRESENTATIONS, AND WARRANTIES.

 

In order to induce Bank to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower acknowledges and reaffirms as
true, correct, and complete in all material respects on and as of the date of
this Amendment all covenants, representations, and warranties made by Borrower
in the Credit Agreement and the other Loan Documents to the same extent as
though made on and as of the date of execution of this Amendment. Borrower
represents and warrants that the execution, delivery, and performance by the
Borrower of this Amendment has been duly authorized by all necessary corporate
action. Borrower further represents and warrants that there are no Events of
Default or facts which constitute, or with the passage of time and without
change will constitute, an Event of Default under the Loan Documents. Borrower
further represents that there has been no material adverse change in Borrower’s
business or financial condition from that reflected in the most recent of
Borrower’s financial statements that have been delivered to Bank. Borrower
further represents and warrants that Borrower has no claims or causes of action
of any kind whatsoever against Bank or any of Bank’s present or former
employees, officers, directors, attorneys, or agents of any kind in their
capacity as such (collectively, the “Released Parties”) and further, that the
Released Parties have performed all of the respective obligations under the
Credit Agreement and other Loan Documents and have complied with all provisions
therein set forth. Borrower acknowledges that as of January 30, 2013, the
outstanding principal balance of the Revolving Loans is $0, the outstanding
principal balance of the Reducing Revolving Loans is $45,000,000 and the
aggregate stated amount of all Letters of Credit outstanding and available for
drawing is $4,027,905.

 

7.COURSE OF DEALING.

 

No course of dealing heretofore or hereafter between Borrower and Bank, or any
failure or delay on the part of Bank in exercising any rights or remedies under
the Credit Agreement or existing by law shall operate as a waiver of any right
or remedy of Bank with respect to said indebtedness, and no single or partial
exercise of any right or remedy hereunder shall operate as a waiver or
preclusion to the exercise of any other rights or remedies Bank may have in
regard to said indebtedness.

 

8.GOVERNING LAW.

 

This Amendment is made in the State of Idaho, which state the parties agree has
a substantial relationship to the parties and to the underlying transaction
embodied hereby. Accordingly, in all respects, this Amendment and the Loan
Documents and the obligations arising hereunder and thereunder shall be governed
by, and construed in accordance with, the laws of the State of Idaho applicable
to contracts made and performed in such state and any applicable law of the
United States of America. Each party hereby unconditionally and irrevocably
waives, to the fullest extent permitted by law, any claim to assert that the law
of any jurisdiction other than the State of Idaho governs this Amendment and the
Loan Documents.

 

9.COSTS AND EXPENSES.

 

Borrower shall pay on demand by Bank all expenses incurred by Bank in connection
with the preparation, execution, delivery, filing, recording, and administration
of this Amendment or any of the documents contemplated hereby, including,
without limitation, the reasonable fees and out of pocket expenses of counsel
for Bank with respect to this Amendment and the documents and transactions
contemplated hereby.

 

10.ENTIRE AGREEMENT.

 

The Credit Agreement as amended by this Amendment together with the other Loan
Documents supersedes all prior negotiations, understandings, and agreements
between the parties, whether oral or written, and all such negotiations,
understandings, and agreements are evidenced by the terms of the Loan Documents.
The Credit Agreement may not be further altered or amended in any manner except
by a writing signed by Bank and Borrower.

 

11.EFFECTS OF THIS AMENDMENT.

 

This Amendment shall be binding and deemed effective when it is executed by
Borrower, accepted and executed by Bank, and all conditions precedent set forth
in Section 3 have been fulfilled. All terms, covenants and conditions of the
Credit Agreement that have not been modified, amended, or otherwise changed by
this Amendment are reaffirmed and remain in full force and effect.

 

12.COUNTERPARTS.

 

This Amendment may be executed in counterparts and may be delivered by facsimile
transmission. Each such counterpart shall constitute an original, but all such
counterparts shall constitute but one Amendment.

 

[Signature Page Follows]



3

 



IN WITNESS WHEREOF, Borrower has executed this Amendment as of the date first
written above.

 



 

BORROWER:

 

us ecology, inc.

      By:  /s/ Eric L. Gerratt     Eric L. Gerratt
Vice President and Chief Financial Officer

 

 

GUARANTORS’ CONSENT

 

Each Guarantor consents to, acknowledges, and accepts the forgoing Amendment.
Each Guarantor affirms and ratifies its Continuing and Unconditional Guaranty
made by Guarantor for the benefit of Bank (the “Guaranty”), and confirms that
the Guaranty remains in full force and effect and binding upon the Guarantor
without any setoffs, defenses, or counterclaims of any kind whatsoever.

 

Dated as of January 30, 2013.

 



GUARANTORS:                 US ECOLOGY ILLINOIS, INC.   US ECOLOGY TEXAS, INC.  
        By: /s/ Eric L. Gerratt   By: /s/ Eric L. Gerratt   Eric L. Gerratt    
Eric L. Gerratt   Vice President     Vice President                     AMERICAN
ECOLOGY RECYCLE CENTER, INC.   AMERICAN ECOLOGY ENVIRONMENTAL SERVICES
CORPORATION           By: /s/ Eric L. Gerratt   By: /s/ Eric L. Gerratt   Eric
L. Gerratt     Eric L. Gerratt   Vice President     Vice President              
      US ECOLOGY IDAHO, INC.   US ECOLOGY NEVADA, INC.           By: /s/ Eric L.
Gerratt   By: /s/ Eric L. Gerratt   Eric L. Gerratt     Eric L. Gerratt   Vice
President     Vice President          

 



4

 

 

          US ECOLOGY WASHINGTON, INC.   US ECOLOGY FIELD SERVICES, INC.        
  By: /s/ Eric L. Gerratt   By: /s/ Eric L. Gerratt   Eric L. Gerratt     Eric
L. Gerratt   Vice President     Vice President                     US ECOLOGY
STABLEX HOLDINGS, INC.   STABLEX CANADA INC.           By: /s/ Eric L. Gerratt  
By: /s/ Eric L. Gerratt   Eric L. Gerratt     Eric L. Gerratt   Vice President  
  Vice President                     US ECOLOGY MICHIGAN, INC.                
By: /s/ Eric L. Gerratt         Eric L. Gerratt         Vice President      

  



BANK’S ACCEPTANCE

 

Accepted and effective as of January 30, 2013, in the State of Idaho.

  



 

WELLS FARGO BANK, NATIONAL ASSOCIATION

      By:  /s/ Michael A. Cenarrusa     Michael A. Cenarrusa, Relationship
Manager

 




 

5

 

